UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6504



EARL CARTER CLARK, JR., a/k/a Butch,

                                              Plaintiff - Appellant,

          versus


JAMES B. HUNT, JR.; R. MACK JARVIS; JUANITA H.
BAKER; ELBERT T. BUCK, JR.; WILLIAM A. LOWRY;
CHARLES L. MANN, SR.; PEGGY STAMEY; MARY
HARROP; MICHAEL S. HAMDEN; MICHAEL F. EASLEY;
ELIZABETH F. PARSONS; SUSAN H. POLLITT; JOHN
DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-209-5-F(3))


Submitted:   September 29, 2000           Decided:   October 11, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl Carter Clark, Appellant Pro Se. Elizabeth F. Parsons, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Earl Carter Clark appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Clark v. Hunt, No. CA-99-209-3-209-F3 (E.D.N.C. Mar. 7, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2